Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Acknowledged Receipt
This office action is responsive to amendment filed on 15 January 2021.

Drawings
The drawings received on 03 January 2018 are accepted by the examiner.

Specification
The specification received on 15 January 2021 is accepted by the examiner.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance for  Claims 1-7, 9-12 and 14-17: 
	Regarding independent claims 1 and 15, the prosecution history, especially at the previous Remarks by applicant filed on (15 January 2021, pages 9-10) clearly indicates the reasons for allowance.
                The remaining claims are allowable due to their dependency.



The following is an examiner’s statement of reasons for allowance for Claims 1-7, 9-12 and 14-17: the prior art does not disclose or suggest a device for visually indicating a speed of a motor vehicle and associated method comprising configuring one or more thermoelectric couple strips to regulate temperatures of one or more corresponding thermochromic paint coating layers based on instantaneous speed while discounting the effect of instantaneous temperature in combination with the remaining limitations of the claims.

Any comments considered necessary by applicant must be submitted no later than the 
payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for 
Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tania C. Courson whose telephone number is (571) 272-2239.  The examiner can normally be reached on Monday-Friday from 7AM to 3:30PM.
                Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/www.uspto.gov/interviewpractice.         
                If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached on (571) 272-2457.  The fax number for this Organization where this application or proceeding is assigned is (571) 273-8300.           
                Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 

/TC/
04 March 2021

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861